 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AT&T MOBILITY, LLC,                             No. 2:13-cv-0007-KJM-DB
12                      Plaintiff,
13             v.                                     ORDER RE SUPPLEMENTAL BRIEFING
14    GENERAL CHARLES E. “CHUCK”
      YEAGER (RET.), et al.,
15
                        Defendants.
16
      ___________________________________
17
      PARSONS BEHLE & LATIMER, PLC,
18
                       Plaintiff-in-Intervention,
19    v.
20    GENERAL CHARLES E. “CHUCK”
      YEAGER (RET.),
21
                      Defendant-in-Intervention,
22

23

24                  On December 13, 2018, the court conducted a final pretrial conference in this

25   matter. Kennedy Luvai appeared for plaintiff-in-intervention, Parsons Behle & Latimer (“PBL”);

26   Victoria Yeager appeared pro se as substituted for defendant-in-intervention, General Charles

27   Yeager.

28   /////
                                                      1
 1                   At hearing the court addressed several issues raised in the parties’ pretrial
 2   statements, see ECF Nos. 385, 386, revealing the need to resolve certain issues before this matter
 3   can proceed to trial. As such, the court sets forth the following schedule:
 4

 5                      Action Item                                        Due Date
      Supplemental motion by Victoria Yeager on          March 15, 2019 (motion to be noticed for
 6
      the following issues:                              hearing on April 19, 2019 at 10:00 AM).
 7        1. Whether trial should be conducted
              before a jury or by the court;
 8
          2. Whether the court should reopen
 9            discovery for a limited purpose;
          3. The need for expert witnesses and a
10
              proposed schedule for completion of
11            expert discovery;
          4. On what grounds, if any, may Mrs.
12
              Yeager amend her answer to the
13            Intervenor Complaint, ECF No. 93, to
              assert new or more focused affirmative
14
              defenses.
15    PBL’s opposition to Mrs. Yeager’s                  March 29, 2019.
      supplemental motion.
16
      Mrs. Yeager’s reply, if any, to PBL’s              April 5, 2019.
17    opposition.
      Hearing on the motion.                             April 19, 2019 at 10:00 AM in Courtroom 3.
18

19

20                   Upon resolution of Mrs. Yeager’s supplemental motion, the court will schedule

21   remaining pretrial matters, including in limine motions; updated exhibit and witness lists;

22   amended pretrial statements, if necessary; rescheduled final pretrial conference; and trial date.

23                   In light of this court’s Pre-Filing Review Order, see ECF No. 384, the Clerk of

24   Court is directed to file Mrs. Yeager’s supplemental motion and reply as allowed by this order

25   upon receipt.

26                   IT IS SO ORDERED.

27   DATED: January 14, 2019.
                                                             UNITED STATES DISTRICT JUDGE
28
                                                         2
